As filed with the Securities and Exchange Commission on October 23, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S‑8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Twitter, Inc. (Exact name of Registrant as specified in its charter) Delaware 20-8913779 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1355 Market Street, Suite 900 San Francisco, California 94103 (Address of principal executive offices, including zip code) Zipdial Mobile Solutions Private Limited Employee Stock Option Plan 2011 (Full title of the plan) Jack Dorsey Chief Executive Officer Twitter, Inc. 1355 Market Street, Suite 900 San Francisco, California 94103 (415) 222-9670 (Name, address and telephone number, including area code, of agent for service) Copies to: Steven E. Bochner, Esq.Katharine A. Martin, Esq.
